EXHIBIT 10.9




RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE WENDY’S COMPANY
2010 OMNIBUS AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of
_____________, 20___, by and between The Wendy’s Company (the “Company”) and
__________________ (the “Participant”):
WHEREAS, the Company maintains The Wendy’s Company 2010 Omnibus Award Plan (as
amended, the “Plan”) under which the Compensation Committee of the Company’s
Board of Directors or a subcommittee thereof (the “Committee”) may, among other
things, award shares of the Company’s Common Stock to such eligible persons
under the Plan as the Committee may determine, subject to terms, conditions or
restrictions as the Committee may deem appropriate; and
WHEREAS, pursuant to the Plan, the Committee has awarded to the Participant a
restricted stock unit award conditioned upon the execution by the Company and
the acceptance by the Participant of a Restricted Stock Unit Award agreement
setting forth all the terms and conditions applicable to such award in
accordance with Delaware law;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereby agree as follows:
1.Defined Terms. Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
2.Award of Restricted Stock Units. Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Participant a restricted stock
unit award (the “Restricted Stock Unit Award”) on _____________, 20___ (the
“Award Date”) covering __________ shares of Common Stock (the “RSUs”). Each RSU
represents the right to receive payment of one (1) share of Common Stock as of
the date the RSU is settled, to the extent the RSU is vested, subject to the
terms of the Plan and this Agreement.
3.Vesting and Settlement. Subject to the Participant’s continued employment with
the Company and its Subsidiaries (other than as set forth in Section 6 below),
all of the RSUs shall vest and become nonforfeitable on the _______ (___)
anniversary of the Award Date (the “Vesting Date”).
Promptly after the Vesting Date (but in no event later than seventy-four (74)
days after the end of the calendar year in which the Vesting Date occurs), the
Company shall distribute to the Participant one (1) share of Common Stock for
each vested RSU.
In the event that the RSUs vest earlier than the Vesting Date pursuant to
Section 6 below, then promptly after such earlier vesting (but in no event later
than seventy-four (74) days after the end of the calendar year in which such
earlier vesting occurs), the Company shall distribute to the Participant one (1)
share of Common Stock for each vested RSU.





--------------------------------------------------------------------------------





4.Dividend Equivalent Rights. Each RSU shall also have a dividend equivalent
right (a “Dividend Equivalent Right”). Each Dividend Equivalent Right represents
the right to receive all of the ordinary cash dividends that are or would be
payable with respect to the RSUs.  With respect to each Dividend Equivalent
Right, any such cash dividends shall be converted into additional RSUs based on
the Fair Market Value of a share of Common Stock on the date such dividend is
paid.  Such additional RSUs shall be subject to the same terms and conditions
applicable to the RSU to which the Dividend Equivalent Right relates, including,
without limitation, the restrictions on transfer, forfeiture, vesting and
settlement provisions contained in this Agreement.  In the event that an RSU is
forfeited as provided in Section 6 below, then the related Dividend Equivalent
Right shall also be forfeited.
5.Transferability. The RSUs shall not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.  The shares of Common Stock acquired
by the Participant upon settlement of the RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant,
unless in compliance with all applicable securities laws as set forth in Section
15 below. The Participant shall not be deemed for any purpose to be the owner of
any shares of Common Stock subject to the RSUs prior to settlement of any vested
RSUs.
6.Effect of Termination of Employment. In the event of (a) the termination of
the Participant’s employment or service by the Company other than for Cause (and
other than due to death or Disability) or by the Participant for Good Reason, in
each case within twelve (12) months following a Change in Control, or (b) the
termination of the Participant’s employment or service due to death or
Disability, outstanding RSUs hereby granted to the Participant shall become
fully vested as of the date of such termination of employment or service. Upon
voluntary termination of the Participant’s employment with the Company or any of
its Subsidiaries by the Participant other than for Good Reason, the Restricted
Stock Unit Award, to the extent not already vested, shall be forfeited, unless
otherwise determined by the Committee in its sole discretion.
In addition, in the event the Participant’s employment or services to the
Company and its Subsidiaries are terminated by the Company prior to the date the
RSUs would otherwise vest in accordance with Section 3 above other than for
Cause (and other than due to death or Disability, or by the Company or its
Subsidiaries other than for Cause or by the Participant for Good Reason within
twelve (12) months following a Change in Control, as described in the preceding
paragraph), the RSUs shall vest pro rata and become nonforfeitable as of the
date of such termination of employment or service, with such proration
determined by multiplying the number of RSUs by a fraction, the numerator of
which is the number of full calendar months worked by the Participant since the
Award Date (with the month in which the Award Date occurred being the first
month) to the date of termination of employment or service, and the denominator
of which is ___________(__).
7.Beneficiary. The Participant may designate in writing one or more
beneficiaries to receive the stock certificates representing those RSUs that
become vested and nonforfeitable and settled upon the Participant’s death. The
Participant has the right to change any such beneficiary designation at will.


2

--------------------------------------------------------------------------------





8.Withholding Taxes. The Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold, from
any cash, shares of Common Stock, other securities or other property deliverable
in respect of the RSUs or from any compensation or other amounts owing to the
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholding taxes in respect of the RSUs, and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by
(a) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (b) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable upon
settlement of the RSUs a number of shares with a Fair Market Value equal to such
withholding liability. The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
9.Impact on Other Benefits. The value of the Restricted Stock Unit Award (either
on the Award Date or at the time any RSUs become vested and/or settled) shall
not be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.
10.Administration. The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive and binding upon the
Company, the Participant and any and all interested parties.
11.Funding. Dividends and distributions with respect to the RSUs shall be paid
directly by the Company.  The Company shall not be required to fund or otherwise
segregate assets to be used for payment of these amounts under the Plan, and all
obligations of the Company with respect to such amounts under the Plan shall
remain subject to the claims of the Company’s general creditors.
12.Right to Continued Employment. This Agreement does not constitute an
employment contract. Nothing in the Plan or this Agreement shall (a) confer upon
the Participant the right to continue to serve as a director or officer to, or
to continue as an employee or service provider of, the Company or any of its
Affiliates for the length of the vesting period set forth in Section 3 above or
for any portion thereof or (b) be deemed to be a modification or waiver of the
terms and conditions set forth in any written employment agreement for the
Participant that has been approved, ratified or confirmed by the Board of
Directors of the Company or the Committee.
13.Clawback. Notwithstanding anything to the contrary contained herein, in the
event of a material restatement of the Company’s issued financial statements,
the Committee shall review the facts and circumstances underlying the
restatement (including, without limitation, any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may, in the Committee’s sole discretion,
direct the Company to recover all or a portion of the RSUs (which may be
accomplished by the Company’s cancellation of the


3

--------------------------------------------------------------------------------





RSUs) or the shares of Common Stock issued upon settlement of the RSUs or any
gain realized on the subsequent sale of shares of Common Stock acquired upon
vesting and settlement of the RSUs with respect to any fiscal year in which the
Company’s financial results are negatively impacted by such restatement.  If the
Committee directs the Company to recover any such amount from the Participant,
then the Participant agrees to and shall be required to repay any such amount to
the Company within thirty (30) days after the Company demands repayment.  In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding awards, then such clawback or
forfeiture provision shall also apply to the Restricted Stock Unit Award as if
such additional provision had been included on the Award Date, and the Company
shall promptly notify the Participant of such additional provision.  In
addition, if a court determines that the Participant has engaged or is engaged
in Detrimental Activities during the Participant’s employment with the Company
or its Subsidiaries or after the Participant’s employment or service with the
Company or its Subsidiaries has ceased, then the Participant, within thirty (30)
days after written demand by the Company, shall return (a) the shares of Common
Stock received upon settlement of the RSUs, (b) any gain realized on the
settlement of the RSUs and/or (c) any gain realized on the subsequent sale of
shares of Common Stock acquired upon vesting and settlement of the RSUs.
14.Bound by Plan. The Restricted Stock Unit Award has been granted subject to
the terms and conditions of the Plan, a copy of which has been provided to the
Participant and which the Participant acknowledges having received and reviewed.
Any conflict between this Agreement and the Plan shall be decided in favor of
the provisions of the Plan. Any conflict between this Agreement and the terms of
a written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Participant except by a written agreement executed by the Participant and
the Company.
15.Securities Laws. The Participant agrees that the obligation of the Company to
issue shares of Common Stock upon vesting of the Restricted Stock Unit Award
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.
16.Electronic Delivery. By accepting the Restricted Stock Unit Award, the
Participant hereby consents to the electronic delivery of all documentation,
including prospectuses, annual reports and other information required to be
delivered by Securities and Exchange Commission rules. This consent may be
revoked in writing by the Participant at any time upon three (3) business days’
notice to the Company, in which case all documents, including subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.


4

--------------------------------------------------------------------------------





17.Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.
18.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Furthermore, delivery of a copy of a
counterpart signature by facsimile or electronic transmission shall constitute a
valid and binding execution and delivery of this Agreement, and such copy shall
constitute an enforceable original document.
20.Electronic Signature. This Agreement may be executed and exchanged by
facsimile or electronic mail transmission and the facsimile or electronic mail
copies of each party’s respective signature will be binding as if the same were
an original signature. This Agreement may also be executed through the use of
electronic signature, which each party acknowledges is a lawful means of
obtaining signatures in the United States. Each party agrees that its electronic
signature is the legal equivalent of its manual signature on this Agreement.
Each party further agrees that its use of a key pad, mouse or other device to
select an item, button, icon or similar act/action, regarding any agreement,
acknowledgement, consent terms, disclosures or conditions constitutes its
signature, acceptance and agreement as if actually signed by such party in
writing. Furthermore, to the extent applicable, all references to signatures in
this Agreement may be satisfied by procedures that the Company or a third party
designated by the Company has established or may establish for an electronic
signature system, and the Participant’s electronic signature shall be the same
as, and shall have the same force and effect as, such Participant’s written
signature.
21.Data Privacy. Participant agrees and acknowledges that by accepting the
Restricted Stock Unit Award, Participant (a) consents to the collection, use and
transfer, in electronic or other form, of any of Participant’s personal data
that is necessary or appropriate to facilitate the implementation,
administration and management of the Restricted Stock Unit Award and the Plan,
(b) understands that the Company may, for purposes of implementing,
administering and managing the Plan, hold certain personal information about
Participant, including, without limitation, Participant’s name, home address,
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, and details of all awards or
entitlements to awards granted to Participant under the Plan or otherwise
(“Personal Data”), (c) understands that Personal Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, including any broker with whom the shares of Common Stock issued upon
vesting or settlement of the Restricted Stock Unit Award may be deposited, and
that these recipients may be located in the United States or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the United States, (d) waives any data privacy rights Participant may have
with respect to Personal Data, and (e) authorizes the Company, its Affiliates
and its agents, to store and transmit such Personal Data and related information
in electronic form. Participant understands that Participant is providing
consent under this Section 21 on a purely voluntary basis. If Participant


5

--------------------------------------------------------------------------------





does not consent, or if Participant later seeks to revoke consent, Participant’s
employment status or service with the Company will not be affected; the only
consequence of Participant’s refusing or withdrawing consent is that the Company
would not be able to grant the Restricted Stock Unit Award or other awards to
Participant or implement, administer or maintain such awards.
22.Successors. This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
23.Notices. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy’s Company, One Dave Thomas Boulevard, Dublin, Ohio 43017,
Attention: Corporate Secretary, or any other address designated by the Company
in a written notice to the Participant. Notices to the Participant will be
directed to the address of the Participant then currently on file with the
Company, or at any other address given by the Participant in a written notice to
the Company.
24.Validity of Agreement. This Agreement shall be valid, binding and effective
upon the Company on the Award Date. However, the RSUs evidenced by this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if this Agreement is duly rejected. The Participant may reject
this Agreement and forfeit the RSUs by notifying the Company or its designee in
the manner prescribed by the Company and communicated to the Participant;
provided that such rejection must be received by the Company or its designee no
later than the earlier of (a) _____________, 20___ and (b) the date the RSUs
first vest pursuant to the terms hereof.  If this Agreement is rejected on or
prior to such date, the RSUs evidenced by this Agreement shall be forfeited, and
neither the Participant nor the Participant’s heirs, executors, administrators
and successors shall have any rights with respect thereto.
25.Section 409A. If any provision of this Agreement could cause the application
of an accelerated or additional tax under Section 409A of the Code upon the
vesting or settlement of the Restricted Stock Unit Award (or any portion
thereof), such provision shall be restructured, to the minimum extent possible,
in a manner determined by the Company (and reasonably acceptable to the
Participant) that does not cause such an accelerated or additional tax. It is
intended that this Agreement shall not be subject to Section 409A of the Code by
reason of the short-term deferral rule under Treas. Reg. Section 1.409A-1(b)(4),
and this Agreement shall be interpreted accordingly.
[Remainder of page intentionally left blank.]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, by a duly authorized officer thereof, has
caused this Restricted Stock Unit Award Agreement to be executed as of the date
hereof.


THE WENDY’S COMPANY
By:
 
Name:
 
Title:
 









7